Citation Nr: 0809932	
Decision Date: 03/26/08    Archive Date: 04/09/08

DOCKET NO.  04-44 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for peripheral neuropathy of the right lower 
extremity.

2.  Entitlement to an initial evaluation in excess of 10 
percent for peripheral neuropathy of the left lower 
extremity.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Richmond, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1965 to 
September 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which granted service connection for peripheral 
neuropathy of the bilateral lower extremities assigning 10 
percent ratings, effective May 28, 2002; and denied service 
connection for PTSD.

The issues of initial evaluations in excess of 10 percent for 
peripheral neuropathy of the bilateral lower extremities are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The most probative medical evidence of record shows the 
veteran does not have a diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service, directly 
or presumptively. 38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 
& West Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 
3.309, 4.125(a) (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).   VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in August 2002.  The RO provided the appellant 
with notice pursuant to Dingess v. Nicholson in March 2006, 
subsequent to the initial adjudication.  While the second 
notice was not provided prior to the initial adjudication, 
the claimant has had the opportunity to submit additional 
argument and evidence, and to meaningfully participate in the 
adjudication process.  The claim was subsequently 
readjudicated in a July 2007 supplemental statement of the 
case, following the provision of notice.  The veteran has not 
alleged any prejudice as a result of the untimely 
notification, nor has any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claim.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and obtained a medical opinion as to the 
presence and etiology and of any PTSD disability.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The veteran seeks service connection for PTSD based on 
stressor events during his tour in the Republic of Vietnam.  
He stated that he was stationed at Monkey Mountain, Marble 
Mountain, Deep Water Piers, and the main supply depot in 
Danang and that he was involved in perimeter watch/guard duty 
on a nightly basis for 18 months.  He indicated that he was 
under fire on a routine basis and subjected to the 
possibility of death, which stressed him out and later caused 
his PTSD.  He noted that presently he had suicidal impulses 
and destructive behaviors and that his driver's license was 
put on probation for high risk bad driving.  He also reported 
that he had been placed on probation at work for problems 
dealing with staff and costumers.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

Service connection for PTSD, in particular, requires medical 
evidence establishing a diagnosis in accordance with 38 
C.F.R. § 4.125(a) (the diagnosis must conform to DSM-IV and 
be supported by findings on examination), credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors. 38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 
Vet. App. 128, 137-38 (1997).   Section 4.125(a) of 38 C.F.R. 
incorporates the Diagnostic and Statistical Manual of Mental 
Disorders-IV as the governing criteria for diagnosing PTSD.

Service personnel records show the veteran was a personnelman 
in the U.S. Navy and served at U.S. Naval Support Activity in 
Danang, Vietnam, from June 1, 1966 to December 16, 1967.  The 
veteran's unit was awarded the Navy Unit Commendation Ribbon 
and issued a letter from the Secretary of the Navy for 
meritorious service (which represents part of the veteran's 
service) for unloading, moving, and storing supplies to 
support the expanding tactical forces within I Corps Area in 
the Republic of Vietnam.  The letter further notes that 
duties were carried out in spite of continuous exposure to 
attack from hostile forces at all facilities.  

Even though the records do not specifically note that the 
veteran was exposed to attack from hostile forces, once 
independent verification of a stressor event has been 
submitted, the veteran's personal exposure to the event may 
be implied by the evidence of record.  A veteran need not 
substantiate his actual presence during the stressor event; 
the fact that the veteran was assigned to and stationed with 
a unit that was present while such events occurred strongly 
suggests that he was, in fact, exposed to the stressor event. 
See Pentecost v. Principi, 16 Vet. App. 124 (2002).

The determinative issue, therefore, is whether the veteran 
has a probative diagnosis of PTSD related to the stressor 
events in service.

The favorable evidence consists of an April 2003 letter from 
a private physician, who notes that the veteran's 
irritability, problems with his temper and working with 
others were caused by a combination of PTSD as related to his 
Vietnam service and also his cerebrovascular accident.  A May 
2004 letter from the same private physician further notes 
that the veteran suffered from PTSD.  The physician noted 
that the veteran met or exceeded the diagnosis under DSM-IV 
as published by the American Psychiatric Association and that 
he had these symptoms long before he had a stroke.  A May 
2004 treatment record also notes a diagnosis of PTSD, 
presently stable.

The unfavorable evidence consists of a May 2003 VA 
examination report, which notes the claims file was reviewed 
in detail.  The examiner noted that the veteran's Vietnam 
service was confirmed and that the veteran's unit received a 
citation for their efficiency in operating logistical 
activities at the Port of Danang.  The veteran reported that 
his duties at Danang basically consisted of perimeter guard, 
which he carried out largely by himself.  He indicated that 
this was somewhat frightening and that at times small arms 
fire occurred and that some grenades exploded.  He noted that 
there were few major "incoming round" episodes while he was 
there.  He reported no casualties in his immediate unit, 
although one member apparently committed suicide.

After leaving the Navy, the veteran reported that he began to 
develop panic attacks in the 1970's characterized by 
tightness in the chest, heart palpitation, cold sweats, and a 
sensation of impending death.  He was able to complete 
college and worked for a number of years as a manager in a 
county health department.  In 1996, however, he suffered a 
cerebral vessel embolization with stroke.  Following his 
recovery, he evidenced some personality change and was unable 
to carry out his former managerial duties.  He has had some 
temper outbursts and a stormy personal life resulting in a 
divorce.  He reported that he still had panic attacks on 
occasion with the symptoms described above, although these 
occurred now once a month or less frequently.  

The examiner observed that the veteran did not present 
himself as being markedly depressed or socially inactive on 
examination.  He reportedly proudly displayed a picture of 
the woman he was engaged to and noted that he had previously 
dated a number of younger women.  He rode a Harley Davidson 
motorcycle and had an earring and tattoo on his left hand and 
jokingly remarked that he always wanted to be a pirate.  He 
remained close to his teenage daughter who chose to live with 
him after the divorce; she did well in school and was 
preparing to enter college.  He continued to work full-time 
although he seemed to be regarded somewhat as a problem and, 
in turn, reciprocated dislike for management there.

The examiner noted that some impact of wartime events had 
been speculated about on neuropsychological evaluations from 
1996 to 2003 but no firm diagnosis of a war-related nature 
had been made, despite extensive study of the veteran.  The 
examiner found that the veteran did not report the type of 
sleep disturbance often seen in PTSD, but rather reported 
that he tended to sleep soundly, especially since his 
cerebrovascular accident.  He had no remembered dreams of the 
military or other combat.  He also did not report spontaneous 
awakenings or arousals.  He did not report recurring 
intrusive and distressing thoughts about the war during the 
day time.  He reported occasionally philosophizing about it 
and felt somewhat embittered or cynical about it in a general 
sense.  A thunderstorm might remind him of the war, but in 
general, he spent little time thinking about it and had 
indeed tried to put it behind him.  He did avoid some 
reminders, such as going to war movies.  He professed no 
amnesia for his military time and did not present a picture 
of significant blunting or numbing of emotional 
responsiveness.  Since his divorce, he had a good deal of 
dating activity with five or six younger women and proudly 
reported that he was presently engaged to marry a 20-year-
old, as noted above.  He reported a good relationship with 
his daughter, with whom he maintained a home.  He maintained 
his hobbies of working on cars and building models and 
enjoyed riding his motorcycle.  He also reported enjoying 
swapping or trading things.  At times, he simply enjoyed 
relaxing, enjoying the sky or ocean and did not indicate a 
sense of a foreshortened future.  He remarked that he had 
generally good health and energy level.

The veteran had problems with anger and irritability, which 
as noted above, had gotten him into serious work difficulty.  
His daughter regarded him as rigid and controlling and he 
admitted that he controlled her dating to the point of going 
out with her on dates for several hours initially to check 
them out.  He also had some problems with concentration and 
now kept an appointment book.  He could learn material from 
reading, if necessary for his work, or for making home 
repairs.  He denied the presence of startle response or 
hypervigilance.  He endorsed periods of depression but on 
examination did not report a significant number of symptoms 
in that area to justify a current active diagnosis.

On mental status examination, the veteran initially displayed 
some bitterness, although later he was more cooperative and 
left in a reasonably good humor.  He gradually related better 
with the examiner and appeared sincere in his history, but 
was somewhat lacking in insight.  His thinking was generally 
linear and he did not display gross memory defects or 
difficulties with concentration, which would have suggested 
the presence of major cognitive impairment; although there 
was a certain rigidity of thought.  He showed no signs of a 
psychotic condition, such as hallucinations, delusions, 
inappropriate affect, or loosened associations.  His mood was 
generally euthymic and he offered no homicidal or suicidal 
ideation.  His insight was not very marked and he seemed 
somewhat ambivalent as to whether he needed any more 
counseling.  The examiner concluded that the veteran did not 
meet the current DSM-IV criteria for a diagnosis of full-
blown PTSD.  In fact, he would hardly qualify for a 
"subthreshold" or "partial" PTSD diagnosis.  His 
description of his stressors seemed rather minimal, and he 
certainly did not have significant blunting of emotional 
responsivity or the "reliving" symptoms required for a PTSD 
diagnosis.  He had some symptoms of heightened arousal, but 
these seemed more logically related to a personality change 
and some cognitive impairment resulting from his 
cerebrovascular accident long after military duty.  The 
examiner found that as the veteran presented himself, the 
justifiable diagnosis included dementia secondary to 
cerebrovascular accident, but of mild current degree.  
Further, a diagnosis of personality change also secondary to 
cerebrovascular accident as indicated; it was this 
personality factor, which seemed to have caused him major 
work difficulties as described above.

The most probative evidence in this case is against the 
veteran's claim.  The private physician, who determined that 
the veteran had PTSD related to his service in Vietnam did 
not offer any rationale for this opinion or comment on any of 
the veteran's claimed stressors or present symptomatology.  
The treatment records that the physician submitted, which 
documented extensive neuropsychological treatment from 1996 
to 2003 also showed no diagnosis of PTSD.  A medical opinion 
based on speculation, without supporting clinical data or 
other rationale does not provide the required degree of 
medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  

On the other hand, the VA examiner, who found no diagnosis of 
PTSD, listed in detail the veteran's history in service up to 
the present.  The examiner also provided extensive rationale 
for the veteran's present diagnoses and a detailed account 
for the veteran's in-service stressors and his symptomatology 
since service.  Based on the most probative evidence of 
record, the veteran does not have a confirmed diagnosis of 
PTSD related to his military stressors.  As a diagnosis of a 
psychosis was not shown within one year of discharge from 
service, service connection is not warranted on a presumptive 
basis, as well.  See 38 C.F.R. §§ 3.307, 3.309.

Although the veteran has argued that he has PTSD related to 
his Vietnam service, this is not a matter for an individual 
without medical expertise.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Thus, while the veteran's lay assertions 
have been considered, they do not outweigh the most probative 
medical evidence of record, which shows that the veteran does 
not meet the criteria for a diagnosis of PTSD.  A competent 
medical expert makes this opinion and the Board is not free 
to substitute its own judgment for that of such an expert.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The preponderance of the evidence is against the service 
connection claim for PTSD; there is no doubt to be resolved; 
and service connection is not warranted.   Gilbert v. 
Derwinski, 1 Vet. App. at 57-58.


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

In June 2003, the veteran was assigned two 10 percent ratings 
for peripheral neuropathy of the bilateral lower extremities 
as secondary to his service-connected diabetes mellitus.  He 
submitted a notice of disagreement in May 2004 claiming 
entitlement to a higher rating and stating that both of his 
feet were 100 percent numb all of the time.  The veteran was 
afforded a general VA examination in May 2003, which noted 
that one of the side effects of his diabetes was peripheral 
neuropathy in that he had tingling in the toes.  It was noted 
that the veteran's motor strength was 5/5 in the lower 
extremities and that his gait and station appeared to be 
normal; however, a full neurological and sensory examination 
was not provided.  

As the veteran has indicated a worsening in his condition 
since his May 2003 VA examination and he has never been given 
a full neurological and sensory work-up of his peripheral 
neuropathy of the bilateral lower extremities, another VA 
examination is necessary to resolve those claims.  See 
VAOPGCPREC 11-95 (1995); see also Caffrey v. Brown, 6 Vet. 
App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a notice letter 
addressing his claim for initial 
evaluations higher than 10 percent for 
peripheral neuropathy of the bilateral 
lower extremities that is in accordance 
with all relevant criteria under Vazquez-
Flores v. Peake, No. 05-0355 (U.S. Vet. 
App. January 30, 2008).  

2.  Schedule the veteran for a VA 
neurological examination to obtain an 
opinion as to the present severity of his 
peripheral neuropathy of the bilateral 
lower extremities.  The examiner should, 
at a minimum, determine the following:

(a)  Whether there is mild, moderate, 
moderately severe, or severe incomplete 
paralysis with marked muscular atrophy in 
the bilateral lower extremities.

(b)  Whether there is complete paralysis; 
the foot dangles and drops, no active 
movement possible of muscles below the 
knee, flexion of knee weakened or (very 
rarely) lost.

The claims folder must be made available 
to the examiner for review in conjunction 
with this examination. The examiner must 
provide a detailed rationale for all 
medical opinions.

3.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  Then, re-
adjudicate the claims.  If the claims 
remains denied, the RO should issue a 
Supplemental Statement of the Case (SSOC) 
and allow an appropriate period of time 
for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).







______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


